DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
The Office notes that the examiner of record has changed and is now Katherine Schwiker. Please direct all future communications to the new examiner of record whose contact information can be found below.
Response to Amendment
This office action is responsive to the amendment filed on 10/01/2020. As directed by the amendment: claims 1, 9, 10, 12, 15, 17, 18, 26, and 27 have been amended and claims 7, 11, 13, 14, 28 have been cancelled. Thus, claims 1-6, 8-10, 12, and 15-27 are presently pending in this application.
Claim Objections
Claims 1-6, 8-10, 12, and 15-27 are objected to because of the following informalities:  the claims use the terms “the” and “said” interchangeably. The clams should be amended to either always use “the” or always use “said”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  lines 14, 15, 20 and 21 recite “actuating member” which should be “inner tubular actuating member”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:
Lines 1-3 recite “said outer support tube has a single bayonet mounting pin provided on and extending radially away from the outer support tube” which should be “said at least one bayonet mounting pin of said outer support tube is a single bayonet mounting pin”;
Lines 3-5 recite “said inner tubular actuating member has a pair of bayonet mounting pins provided on and extending radially away from the inner tubular actuating member”. Which should be “said at least one bayonet mounting pin of said inner tubular actuating member is a pair bayonet mounting pins”.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  line 3 recites “the proximal end wall” which should be “a proximal end wall”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  line 4 recites “inner actuating member” which should be “inner tubular actuating member”.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  line 3-4 recites “inner actuating member” which should be “inner tubular actuating member”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  lines 3 and 5 recite “inner actuating member” which should be “inner tubular actuating member”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second female bayonet coupling comprising a bayonet slot configured to matingly receive a bayonet mounting pin” in lines 19-20. Since lines 17-18 of claim 1 already recite “a bayonet slot” and “a bayonet mounting pin”, it is unclear if the bayonet slot and bayonet mounting pin of lines 19-20 are the same as recited in lines 17-18 or if there are two different slots and mounting pins. For examination purposes, the limitations will be interpreted as two different slots and mounting pins. The Office recommends amending the claim language to recite “a first bayonet slot configured to matingly receive a first bayonet mounting pin” and 
Claim 4 recites “said first female bayonet coupling of the bayonet connector assembly comprises a first coupling member and said second female bayonet coupling of the bayonet connector assembly comprises a second coupling member”. It is unclear if the first and second coupling members are one of the first and second bayonet slots and mounting pins recited in claim 1 or if they are separate additional structures. For examination purposes, the claim will be interpreted such that the first and second coupling members of claim 4 are one of the first and second bayonet slots and mounting pins recited in claim 1. Appropriate correction is required.
Claim 5 recites “said first and second male bayonet couplings comprise at least one mounting pin extending radially away from a proximal portion of each of the support tube and the tubular actuation member”. It is unclear if the mounting pins recited in claim 5 are the same as recited in claim 1 or separate additional mounting pins. For examination purposes, the claim will be interpreted such that the mounting pins of claim 5 are the same as recited in claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, 12, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Conlon et al. (US 2015/0182250 A1) in view of Leonard et al. (US 2008/0021278 A1).
Regarding claim 1, Conlon discloses an ultrasonic surgical instrument 10 (Fig. 1) comprising:
(a) a handle assembly 20; 
(b) a waveguide 702 (Figs. 53A-D) extending distally from said handle assembly, wherein said waveguide is adapted to be acoustically coupled to an ultrasonic transducer 762 and transmit ultrasonic energy therethrough (Paragraphs [0169]—[0170]); 
(c) an end-effector 40 (Fig. 1; not shown in Figs. 53A-D) located at a distal end of said waveguide; and 
(d) a clamp assembly 730 removably mounted to said handle assembly (Paragraph [0170]), said clamp assembly including a clamp arm 44 (Fig. 1, not shown in Figs. 53A-D) pivotally mounted on a distal end of the clamp assembly for pivotal movement with respect to the end-effector; 
 (e) discloses a rotation knob (Figs. 53A-D illustrate a rotation knob similar to the rotation knob 233 illustrated in Figs. 5 and 8) removably mountable to the handle assembly (the rotation knob 233 is removably mounted to the handle assembly by way of the shaft assembly 230, see ¶0108 and 0116) over a portion of the clamp assembly (see fig. 53A, the knob can be seen to surround a portion of the clamp assembly) such that, when the rotation knob is mounted to the handle assembly over a portion of the clamp assembly, the rotation knob maintains the clamp assembly mounted to the handle assembly and rotation of the rotation knob causes the clamp assembly and the waveguide to rotate as a unit (Paragraphs [0116], [0172]);
wherein said clamp assembly is removably mounted to the handle assembly by axially aligned first and second bayonet mounts 766, 768, said first bayonet mount 766 comprising a first female bayonet coupling 767 comprising a bayonet slot 767 configured to matingly receive 
Conlon is silent regarding a second bayonet mounting pin of a second male bayonet coupling therein, wherein said bayonet slots extend circumferentially about a common longitudinal axis corresponding to the longitudinal axis of said waveguide.
However, Leonard teaches a similar surgical device having a removable end effector (Figs. 4A-B). Specifically, Leonard teaches an assembly 400 having axially aligned first and second bayonet mounts (see fig. 4B), said first bayonet mount comprising a first female bayonet coupling comprising at least one a bayonet slot 452 configured to matingly receive a bayonet mounting pin 424 of a first male bayonet coupling 422 therein (see fig. 4B and ¶0033-0035), said second bayonet mount comprising a second female bayonet coupling 442 comprising a bayonet slot 442 configured to matingly receive a bayonet mounting pin 414 of a second male bayonet coupling 412 therein (see ¶0033-0034), wherein said bayonet slots extend circumferentially about a common longitudinal axis corresponding to the longitudinal axis of said shaft (see slots 442 and 452 extending circumferentially around the concentric axis of shafts 436 and 438 in Figs 4A-B; Paragraphs [0032], [0038]).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Conlon to have a second bayonet mounting pin of a second male bayonet coupling therein, wherein said bayonet slots extend circumferentially about a common longitudinal axis corresponding to the longitudinal axis of said waveguide as taught by Leonard, for the purpose of providing a more secure connection 
Regarding claim 2, Conlon as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Conlon further discloses wherein said clamp assembly 730 (Figs. 53A-D) further comprises a support tube 732 and a tubular actuation member 734, wherein said support tube and said tubular actuation member are concentrically arranged about the waveguide 702 (Paragraph [0169]).
Regarding claim 3, Conlon as modified discloses the claimed invention substantially as claimed, as set forth above for claim 2. Conlon further discloses wherein said first and second female bayonet couplings 766, 768 (Figs. 53A-D) are provided on a bayonet connector assembly 764 rotatably mounted to said handle assembly (Paragraph [0170]).
Regarding claim 4, Conlon as modified discloses the claimed invention substantially as claimed, as set forth above for claim 3. Conlon further discloses wherein said first female bayonet coupling 766 (Figs. 53A-D) of the bayonet connector assembly 764 comprises a first coupling member 767 and said second female bayonet coupling 768 of the bayonet connector assembly comprises a second coupling member 769, wherein a portion of the second coupling member is slidably received within a portion of the first coupling member (Paragraph [0170]).
Regarding claim 5, Conlon as modified discloses the claimed invention substantially as claimed, as set forth above for claim 4. Conlon as modified further teaches wherein said first and second male bayonet couplings comprise at least one mounting pin extending radially away from a proximal portion of each of the support tube and the tubular actuation member (see claim 1 above).
Regarding claim 6, Conlon as modified discloses the claimed invention substantially as claimed, as set forth above for claim 5. Conlon further discloses wherein said support tube 732 
Regarding claim 8, Conlon as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Conlon further discloses wherein said rotation knob (Figs. 53A-D illustrate a rotation knob similar to the rotation knob 233 illustrated in Figs. 5 and 8) is removably mountable on the instrument by using a friction fit between said rotation knob and a portion of one of said bayonet mounts 766, 768. Examiner notes that limitation “friction fit” is broad such that it does not require direct contact. Here, the frictional engagement that occurs between the intermediate parts between the bayonet mounts and the rotation knob can reasonably be interpreted as being a friction fit.
Regarding claim 10, Conlon as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Conlon further discloses wherein said handle assembly is adapted to receive an ultrasonic transducer 762 (Figs. 53A-D) for coupling to a proximal end of said waveguide 702 (Paragraphs [0092], [0169]).
Regarding claim 12, Conlon as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Conlon as modified further teaches wherein each of said bayonet slots 767, 769 (Conlon: Figs. 53A-D) includes an axial slot portion having an open end, wherein said axial slot portions extend parallel to said common longitudinal axis, and further wherein said clamp assembly is mounted to the handle assembly by: 
axially advancing the bayonet mounting pin 731 of the first male bayonet coupling into the axial slot portion of the bayonet slot of the first female bayonet coupling (see fig. 53A-D and ¶0171-0172).

However, Leonard further teaches an assembly 400 (Figs. 4A-E) having axially aligned first and second bayonet mounts, wherein each of said bayonet slots 442, 452 includes an axial slot portion 442a, 452a having an open end, and said circumferential slot portion 442b, 452b extending circumferentially around said common longitudinal axis from said axial slot portion, wherein said axial slot portions extend parallel to said common longitudinal axis (Fig. 4B), and further wherein said clamp assembly is mounted to the handle assembly by axially advancing each of the bayonet mounting pins (424, 414) into the axial slot portion of its respective bayonet slot (452, 442), and thereafter rotating the bayonet mounting pins (424, 414) into the circumferential slot portion of its respective bayonet slot by effecting relative axial rotation of the clamp assembly with respect to the handle assembly (Paragraphs [0032], [0034]—[0037]).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Conlon to have a circumferential slot portion extending circumferentially around said common longitudinal axis from said axial slot portion, such that said clamp assembly is mounted to the handle assembly 
Regarding claims 25-27, Conlon discloses (Fig. 53A-D) clamp assembly 730 adapted for mounting to an ultrasonic surgical instrument (see ¶169 and 0101) having a handle assembly 20 and a waveguide 702 extending distally therefrom, said clamp assembly comprising: 
(a) an outer support tube 732 having a proximal end and a distal end, with at least one bayonet mounting pin 731 extending away from the outer support tube adjacent the proximal end of the outer support tube (see fig. 53A);
(b) an inner tubular actuating member 734 having a proximal end and a distal end, said actuating member 734 positioned within said outer support tube 732 and said waveguide 702 positioned within said inner tubular actuating member 734 (see fig. 53A), and
(c) a clamp arm 44 pivotally mounted on said distal end of said outer support tube 732, said clamp arm being operatively connected to said actuating member 734 so that relative, reciprocal movement between the outer support tube 732 and the actuating member 734 pivotally moves said clamp arm 44 with respect to said end-effector (see ¶0169); 

Conlon fails to explicitly disclose the bayonet mounting pin provided on outer support tube; the inner tubular actuating member having at least one bayonet mounting pin extending away from the inner tubular actuating member adjacent the proximal end of the actuating member; said inner tubular actuating member has a pair of bayonet mounting pins provided on and extending radially away from the inner tubular actuating member; said outer support tube further comprises a pair of slots located in a proximal end portion of the outer support tube, wherein said slots are open to the proximal end wall of the outer support tube and one of said mounting pins on the inner tubular actuating member are is slidingly located at least partially within each of said slots on the outer support tube.
However, Leonard teaches a similar surgical device having a removable end effector (Figs. 4A-B). Specifically, Leonard teaches an assembly 400 (Figs. 4A-B) having outer support tube (408+422+436; see fig. 4B and ¶0033) with a bayonet mounting pin 424 provided thereon (see fig. 4B and ¶0033); an inner tubular actuating member (406+412; see fig. 4B and ¶0033) having a pair of bayonet mounting pins 414 provided on and extending away from the inner tubular actuating member (406+412) adjacent the proximal end of the actuating member (406+412; see fig. 4B and ¶0033); said outer support tube (408+422+436) further comprises a pair of slots 452 located in a proximal end portion of the outer support tube (see fig. 4B), wherein said slots 452 are open to the proximal end wall of the outer support tube (see fig. 4B) and one of said mounting pins 414 on the inner tubular actuating member (406+412) are is slidingly located at least partially within each of said slots 452 on the outer support tube (408+422+436; the mounting pins 414 are within slots 442 that are within 452; see fig. 4B).
.
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. See reasons for allowance in non-final rejection mailed 05/01/2020.
Claims 15-24 would be allowable if rewritten to overcome the claim objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 15, the prior art, alone or in combination, fails to teach or render obvious (in combination with the other limitations of claim 15) an outer support tube having a proximal end and a distal end, with at least one bayonet mounting pin provided on and extending away from the outer support tube; an inner tubular actuating member having a proximal end and a distal end, with at least one bayonet mounting pin provided on and extending away from the inner tubular actuating member; a .
Response to Arguments
Applicant’s arguments, see pg. 9, filed 10/01/2020, with respect to the rejection of claims 1-10, 12, and 15-24 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 1-10, 12, and 15-24 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments, see pg. 14, filed 10/01/2020, with respect to the rejection(s) of amended claim(s) 25 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made of the amended claim in view of Conlon and a variant interpretation of Leonard.
Applicant's arguments filed 10/01/2020 have been fully considered but they are not persuasive.
Applicant argues that claim 1 requires the rotation knob to be mountable to the handle assembly separately from the mounting of the clamp assembly to the handle assembly and that Conlon does not teach this because knob 233 is part of the shaft assembly 230 which are mounted to the handle assembly as a unit. The Office respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the rotation knob is mountable to the handle assembly separately from the mounting of the clamp assembly to the handle assembly) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The actual claim language recites “a clamp assembly removably mounted to said handle assembly” and “a rotation knob removably mountable to the handle assembly over a portion of the clamp assembly”. This language does not require the rotation knob to be separate from the clamp assembly nor does it require the rotation knob to be mounted to the handle assembly separately from the clamp assembly. Furthermore, Conlon discloses a clamp assembly removably mounted to said handle assembly (a clamp assembly 730 removably mounted to said handle assembly (Paragraph [0170])) and a rotation knob (Figs. 53A-D illustrate a rotation knob similar to the rotation knob 233 illustrated in Figs. 5 and 8) removably mountable to the handle assembly (the rotation knob 233 is removably mounted to the handle assembly by way of the shaft assembly 230, see ¶0108 and 0116) over a portion of the clamp assembly (see fig. 53A, the knob can be seen to surround a portion of the clamp assembly). Therefore The Office maintains that Conlon discloses the amended limitations of “a clamp assembly removably mounted to said handle assembly” and “a rotation knob removably mountable to the handle assembly over a portion of the clamp assembly”.
Applicant further argues that Conlon does not teach “the rotation knob maintains the clamp assembly mounted to the handle assembly”. The Office respectfully disagrees. Conlon teaches that the rotation knob 233 maintains the clamp assembly mounted to the handle assembly by way of the 238A/B which are connected to the rotation knob 233 (see fig. 9 and ¶0108).
Applicant further argues that modifying the device of Conlon to have a pin on the outer sheath or both pins on the outer sheath and the inner sheath would result in Conlon not working as intended. Specifically Conlon requires the inner sheath 734 to translate and if a pin was provided on inner sheath 734 longitudinal translation of the inner sheath 734 would not be 
Applicant further argues that “any suggestion that Leonard could somehow be used to engage in a wholesale redesign of the shaft assembly and the shroud assembly in Conlon, to cobble together a device that might resemble that of claims 15 and 25, would be inappropriate and unsupportable. Such a modification of Conlon would have required that device to be redesigned and reconstructed. With no persuasive reason for such wholesale reconstruction, the proposed modification would not have been obvious” (remarks pg. 16). The Office respectfully disagrees. First, Applicant has not pointed out specifically why the alleged “wholesale redesign” would be inappropriate. Second, The Office is not proposing a “wholesale redesign” as argued by applicant. The Office is instead proposing to modify Conlon to have a pin on the outer tubular member, a pair of pins on the inner tubular actuating member and a pair of slots. This is far from a “wholesale redesign” and simply modifying a part of the connection mechanism of Conlon. Therefore, The Office maintains that it would be obvious to one of ordinary skill in the art to modify Conlon with Leonard to have achieve the invention of claim 25.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771